Citation Nr: 0426740	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-14 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran had active service from April 1995 to December 
1998.  Prior to this period, she had one month and 15 days of 
additional active service.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and October 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claims.

2.  The veteran does not have a left shoulder disorder which 
is related to service.

3.  The veteran's service-connected low back disability 
causes constant pain and occasional tenderness, swelling, 
decreased range of motion and immobility, but has never 
manifested as ankylosis and has never been shown to involve 
disc or nerve root involvement.

4.  The veteran's service-connected low back disability does 
not markedly interfere with her employability or cause 
frequent periods of hospitalization thereby rendering 
impractical the application of the regular rating schedule 
standards.




CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307. 3.309 
(2003). 

2.  The criteria for entitlement to an evaluation in excess 
of 40 percent for chronic lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5295 
(2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)); 68 Fed. Reg. 
51,443 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to the 
claims being decided on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary, which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. 
§ 3.159(b).  Id. at 120-21.  The Court clarified that VA's 
regulations implementing amended section 5103(a) apply to 
cases pending before VA on November 9, 2000, even if the RO 
decision was issued before that date, and that, where notice 
was not mandated at the time of the initial RO decision, it 
was not error to provide remedial notice after such initial 
decision.  Id. at 120, 122-124. 

In this case, in a letter dated July 2003, the RO 
acknowledged the veteran's claims, explained to her the 
evidence needed to substantiate those claims, notified her of 
VA's duty to assist, and indicated that it was developing her 
claims pursuant to that duty.  The RO explained that it would 
make reasonable efforts to obtain records from VA and private 
facilities, state and local governments, and current and 
former employees provided the veteran identified the sources 
of those records.  In addition, the RO asked the veteran to 
sign the enclosed forms authorizing the release of her 
private treatment records, or if she preferred, to obtain the 
records on her own initiative and send them to the RO.  The 
RO identified the evidence it had already obtained in support 
of the veteran's claim. 

In this case, the timing of this notice reflects compliance 
with the express timing requirements of the law as found by 
the Court in Pelegrini II.  Notice was not mandated at the 
time of the RO's initial decisions, dated March 1999 and 
October 2000; therefore, pursuant to Pelegrini II, the RO did 
not err by providing remedial notice in July 2003. 

The content of this notice considered in conjunction with the 
content of other documents sent to the veteran while her 
appeal was pending also reflect compliance with the express 
content requirements of the law as found by the Court in 
Pelegrini II.  

Specifically, in rating decisions dated March 1999, October 
2000, February 2002, and May 2004, statements of the case 
issued in April 1999 and January 2001, and supplemental 
statements of the case issued in December 1999, January 2000, 
October 2000, April 2003, October 2003, and May 2004, the RO 
notified the veteran of the change in the law, the reasons 
for which her claims were denied, the evidence it had 
requested in support of those claims, the evidence it had 
considered in denying those claims, and the evidence still 
needed to substantiate those claims.  The RO also notified 
the veteran that it had ordered VA examinations of her left 
shoulder and back and explained to her the importance of 
attending such examinations.  As well, it provided the 
veteran the provisions governing VA's duties to notify and 
assist and the former and revised provisions pertinent to 
claims of entitlement to increased evaluations for diseases 
of the spine, including intervertebral disc syndrome.   



B.  Duty to Assist

The RO has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to her appeal, 
including records from the veteran's treating chiropractors.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording her VA 
examinations of her left shoulder and back, during which 
examiners addressed the presence, etiology and/or severity of 
all left shoulder and low back symptomatology.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.   

II.  Analysis of Claims

A.  Claim for Service Connection

In written statements submitted in support of her appeal, the 
veteran asserts that she has a left shoulder disability that 
is related to left shoulder symptomatology experienced in 
service.  She contends that, immediately after discharge from 
service in December 1998, she began receiving chiropractic 
treatment for this disability.  Allegedly, since then, her 
left shoulder symptoms, which include stiffness, limitation 
of motion and pain, have necessitated continual treatment.  
The veteran questions a diagnosis of record of left 
subacromial bursitis.  She argues that, whatever the accurate 
diagnosis, she should be granted service connection for left 
shoulder pain as pain is the disability for which she is 
claiming service connection.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).  

In order to prevail with regard to the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza [v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)]; see also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit [v. Brown, 5 Vet. App. 91, 93 (1993)]."  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran had active service from April 1995 
to December 1998.  According to her service medical records, 
during that time frame, she received treatment for left 
shoulder pain, swelling and limitation of motion.  An 
examiner diagnosed resolving left shoulder pain/possible 
bursa inflammation and advised the veteran to refrain from 
pushups and lifting of the left arm for a week.  During an 
examination conducted in March 1998, the veteran did not 
report any residual problems associated with her left 
shoulder and an examiner noted normal upper extremity 
strength and range of motion. 

Following discharge, in February 1999, the veteran underwent 
VA general medical and joints examinations.  On that date, 
she reported that she had had left shoulder pain since 1996, 
after participating in regular training exercises.  The pain 
allegedly improved in 1996 after a week of being profiled, 
and thereafter, recurred while serving in Germany and two to 
three times yearly with no precipitating event.  The veteran 
indicated that, since discharge, she had had no such 
problems.  The examiner who conducted both examinations noted 
no left shoulder pain or tenderness and normal range of 
motion.  X-rays were normal except for minimally prominent 
acromioclavicular joints.  The examiner diagnosed a history 
of left subacromial bursitis, 1996, inactive at this time.  

As alleged, also following discharge, beginning in February 
1999, the veteran began receiving intermittent chiropractic 
care for left shoulder complaints.  During treatment visits, 
however, no chiropractor attributed the complaints, including 
pain, to a particular left shoulder disorder.  By letter 
dated January 2001, one chiropractor indicated that, with 
regard to the left shoulder, the veteran initially presented 
with a rotator cuff injury, which was complicated by 
recurrent cervical subluxation.  Such an injury with such a 
complication leads to rotator cuff tendonitis, which was 
easily demonstrated upon physical examination.  The 
chiropractor also indicated that without significant 
reinjury, the tissue should remodel and return to normal 
function.  

The veteran underwent additional VA joints examinations in 
June 2000 and February 2003.  During the June 2000 
examination, she reported that she had stiffness and burning 
in her left shoulder once or twice monthly and occasional 
tenderness and edema.  She also reported that she could not 
lift her arm up, had difficulty getting dressed, driving and 
taking a shower, and felt constant left arm pain, which 
necessitated the use of pain medication and ice.  She 
indicated that, during a 30-day period, she had 25 good days 
and 5 bad days with regard to her left shoulder.  She also 
indicated that, on a severity scale of 1 to 10, she then felt 
pain of 2 and never felt pain of 0.   

The examiner reviewed the claims file and noted some 
limitation of motion (as compared to the right side) and 
manual muscle testing scores of 5 over 5 with regard to 
flexion and external and internal rotation and 5 minus over 5 
with regard to extension and abduction.  She also noted no 
redness, heat, edema, or point tenderness.  X-rays revealed 
no frank fracture or dislocation.  As well, they revealed 
acromioclavicular joints that were slightly wider, which the 
examiner indicated was a symmetric bilateral finding.  The 
examiner diagnosed history of possible bursal inflammation of 
the left shoulder with complaints of pain and irritation 
exceeding clinical findings.

During the February 2003 examination, the veteran expressed 
some of the same complaints as those expressed in June 2000.  
As well, she reported that she had been experiencing episodes 
of left shoulder pain and restriction once every two months, 
but was not currently having such an episode.  The examiner 
reviewed the claims file and noted that the veteran's active 
and passive ranges of motion were the same on the left and 
right, limited by mild discomfort at the extremes.  The 
examiner also noted that there was mild tenderness to fairly 
firm palpation in the subacromial area, normal muscle 
strength, mild discomfort on forceful resistance to the 
isolated supraspinatus muscle, normal reflexes of the biceps, 
triceps and brachioradialis, and normal grip strength.  X-
rays reflected no changes.  The examiner diagnosed episodic 
left shoulder pain, possibly a recurring subacromial bursitis 
or supraspinatous tendonitis, with current examination 
negative for pathology and patient asymptomatic.  He 
explained that there was then no evidence of an active left 
shoulder problem and that the history of recurrences of such 
problems, including pain and restriction, may be related to 
specific physical stressors or activities, but not to the 
reported in-service episode of bursitis.

According to the above evidence, the veteran experiences 
recurring episodes of left shoulder pain and restriction, 
which are unrelated to service, but she does not currently 
have a left shoulder disorder.  In fact, since 1998, when the 
veteran initially presented to a private chiropractor for 
care for what he described as a rotator cuff injury, no VA or 
private medical professional has diagnosed a left shoulder 
disability manifested by pain or any other symptom.  

The Board acknowledges the veteran's argument that she should 
be granted service connection for left shoulder pain because 
that is the sole disability for which she is claiming service 
connection.  However, according to the Court, pain, alone, 
without a diagnosed or identifiable underlying malady, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. on other grounds, Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

In sum, to merit an award of service connection under 
38 U.S.C.A. § 1110, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the veteran has submitted no 
evidence, other than her own assertions, establishing that 
she currently has a left shoulder disability manifested by 
pain.  As the veteran is a layperson with no medical training 
or expertise in this area, her assertions, alone, are 
insufficient to establish that she currently has such a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

In light of the foregoing, the Board concludes that a left 
shoulder disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  
The evidence is not in relative equipoise; therefore, the 
veteran may not be afforded the benefit of the doubt in the 
resolution of this claim.  Rather, as the preponderance of 
the evidence is against the claim, it must be denied. 

B.  Claim for an Increased Evaluation

The veteran seeks an increased evaluation for her service-
connected low back disability on the basis that the 40 
percent evaluation now assigned that disability does not 
accurately reflect the severity of her low back 
symptomatology.  She specifically alleges that she has 
constant pain in her low back that radiates into her hip 
areas, stiffness in the morning, and flare-ups of pain at a 
level of 9 once to twice monthly, during which she is 
incapacitated.  She also alleges that her low back disability 
has caused her to miss work.  

In support of her assertions, the veteran has submitted a 
written statement from an individual who was stationed with 
the veteran on active duty.  Therein, this individual attests 
to the fact that a low back disability has tormented the 
veteran since service, causing her to limp or use a brace, 
miss work and field time within the unit, and refrain from 
certain daily activities in which others typically engage. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003); see also DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995) (holding that diagnostic codes that 
provide a rating on the basis of loss of range of motion must 
be considered in conjunction with the provisions of 38 C.F.R. 
§§ 4.40, 4.45, which pertain to functional loss and factors 
of joint disability attributable to pain). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2003). 

In this case, the RO has evaluated the veteran's chronic 
lumbosacral strain as 40 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5295.  This and other 
regulations pertinent to back ratings were amended while the 
veteran's appeal was pending.  Under the former regulations, 
Diagnostic Code 5295 governed ratings of lumbosacral strains 
and Diagnostic Code 5293 governed ratings of intervertebral 
disc syndrome.  Effective September 23, 2002, the criteria 
for rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, the entire section of the rating schedule that 
addresses disabilities of the spine was amended.  68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

The version of the regulation that is more favorable to the 
veteran is to be applied to the facts of her case; however, 
only the former criteria may be applied for the period 
preceding the effective date of the revised criteria.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,422 
(2000).  In this case, in supplemental statements of the case 
issued in April 2003, October 2003 and May 2004, the RO 
informed the veteran of the former and revised criteria for 
rating diseases and injuries of the spine, including 
intervertebral disc syndrome, and considered her claim for an 
increased evaluation pursuant to those criteria. 

Prior to September 26, 2003, Diagnostic Code 5295 provided 
that a maximum evaluation of 40 percent was assignable for 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).  An evaluation of 40 percent was 
also assignable under Diagnostic Code 5292, for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Prior to September 23, 2002, an evaluation of 40 percent was 
also assignable under Diagnostic Code 5293, for severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), 63 Fed. Reg. 31262 
(1998), the acting VA General Counsel held that: (1) 
Diagnostic Code 5293 involved loss of range of motion and, 
therefore, 38 C.F.R. §§ 4.40 and 4.45 was to be considered 
when a disability was evaluated under that diagnostic code; 
(2) When a veteran received less than the maximum evaluation 
under Diagnostic Code 5293 based upon symptomatology which 
included limitation of motion, consideration was to be given 
to the extent of the disability under 38 C.F.R. §§ 4.40 and 
4.45, even though the evaluation corresponded to the maximum 
evaluation under another diagnostic code pertaining to 
limitation of motion; and (3) The Board was to address 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) if there was evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.71a, was inadequate 
to compensate for the average impairment of earning capacity 
due to intervertebral disc syndrome, regardless of the fact 
that a veteran received the maximum schedular rating under a 
diagnostic code based upon limitation of motion.  See also 
DeLuca, 8 Vet. App. at 202.

Prior to September 26, 2003, an evaluation in excess of 40 
percent for a lumbar spine disability was assignable if the 
evidence established unfavorable ankylosis of the lumbar 
spine, complete bony fixation (ankylosis) of the spine at a 
favorable angle, or certain residuals of a fractured 
vertebra.  38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (2002).

As of September 26, 2003, lumbosacral and cervical strains 
are to be rated under Diagnostic Code 5237 and intervertebral 
disc syndrome is to be rated under Diagnostic Code 5243.  All 
diseases and injuries of the spine other than intervertebral 
disc syndrome are to be evaluated under the general rating 
formula..  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either under the general 
rating formula or under the formula for rating intervertebral 
disc syndrome based on incapacitating episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51,443 
(Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  

According to the general rating formula, a 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  68 FR 51,443 (August 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 FR 51,443, Note (5) (August 27, 
2003).  

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate diagnosis 
code.  68 FR 51,443, Note (1) (August 27, 2003).  

Based on these criteria and the evidence discussed below, the 
Board finds that the veteran's low back disability picture 
does not more nearly approximate the former or revised 
criteria for an evaluation in excess of 40 percent.  

During active service, the veteran complained of, and 
received treatment for, dull and shooting low back pain that 
radiated across the right hip to the groin and right 
paraspinous muscle spasm.  Examiners recommended that the 
veteran remain in quarters and do no lifting.  

Since discharge, the veteran has undergone VA examinations of 
her back and received chiropractic care for back complaints.  
During VA general medical and spine examinations conducted in 
February 1999, she reported that she had back stiffness in 
the morning and throbbing low back pain that radiated into 
the right hip.  Allegedly, this pain first manifested in 
service and never abated and is aggravated by heavy lifting 
or slumping in a chair.  The examiner who conducted both 
examinations noted that the veteran had upright posture and 
gait with no evidence of pain upon walking, normal range of 
motion of the back (flexion from 0 to 81 degrees, extension 
from 0 to 20 degrees, left lateral flexion from 0 to 13 
degrees, right lateral flexion from 0 to 30 degrees, left 
rotation from 0 to 50 degrees and right rotation from 0 to 45 
degrees), normal curve upon flexion, some pain on tilting and 
twisting, some tenderness about the L5 paraspinal region, a 
mild degree of muscle spasm, negative results on all tests, 
good strength in the lower extremities, no tenderness about 
the sciatic nerve, and an unremarkable lordotic curve.  X-
rays of the lumbar spine reflected some straightening of the 
usual lordosis with an otherwise normal back.  The examiner 
diagnosed chronic lumbosacral strain.

Beginning in December 1998, the veteran began receiving 
intermittent chiropractic care for low back complaints.  
During treatment visits, chiropractors noted fixation at the 
left and right S1 joints in PI and AS rotation, extension 
fixation at L1-L3, L5, T3-T8, and T10-T11, posterior fixation 
at L4, diminished right lateral flexion, bilateral facet 
swelling, muscle spasm, swelling and tenderness in the 
extensors, and moderate left anterior lateral antalgic 
posture in the lumbar pelvic spine.  The chiropractors 
adjusted the veteran's back accordingly, and after several 
adjustments, the veteran began to report overall improvement 
in her condition.  

During a VA joints examination conducted in June 2000, the 
veteran reported back pain on lifting, bending, and turning 
around, which radiated to the right hip once or twice 
monthly.  She indicated that the pain necessitated medication 
and occasionally flared up.  Flare-ups allegedly lasted three 
to four days.  She indicated that during a 30-day period, she 
had 15 days of maximum pain and some days that were free of 
pain.  She did not use crutches, a brace, or a cane, never 
had back surgery, and was able to clean her house.  She 
reported working as a general laborer in a nursing home every 
other weekend.  She then reported that she had been working 
as a laundry worker at a health care center for 8 months and 
had not had to take off of work due to her back.   

The examiner initially noted that the veteran walked into the 
office splinting and with very poor ambulation.  Thereafter, 
she was able to sit, cross her legs and put on her lace up 
boots without problem.  The examiner noted no redness, heat 
or tenderness to palpation (although veteran complained of 
tenderness bilaterally on palpation of the sacroiliac 
joints), negative straight leg raising, lumbar flexion from 0 
to 85 degrees, extension from 0 to 20 degrees, left lateral 
flexion from 0 to 30 degrees, right lateral flexion from 0 to 
35 degrees, rotation to the right and left to 30 degrees, and 
manual muscle testing of 5 for 5 out of 4, left and right 
lateral flexion and right rotation, and 5 minus out of 5, 
flexion, extension and left rotation.  X-rays revealed 
straightening of the usual lordosis, questionable or 
positional muscle spasm, and well-maintained disk spaces.  
The examiner diagnosed chronic low back pain, stable.  She 
indicated that when the veteran left, she observed the 
veteran walking without problems in an upright position 
through the hospital lobby and to the parking lot.

In a letter dated January 2001, one of the veteran's treating 
chiropractors indicated that the veteran continued to suffer 
from recurrent subluxation of the lumbar spine with some soft 
tissue propensity for disc deformation, which has led to 
gluteal tendonitis and supratrochanteric bursitis and caused 
iliotibial band inflammation and dysfunction.  The 
chiropractor indicated that, during exacerbations, which were 
intermittent, but severe, the veteran was somewhat immobile, 
or immobile without pain, and responsive to chiropractic 
care.  These recurrences affected the veteran's ability to 
work or sit for long periods of time.  The chiropractor 
further indicated that these exacerbations would continue and 
require care for an undetermined period of time, but 
predicted that they would become less frequent.  

During a February 2003 VA joints examination, the veteran 
reported that, although her back symptoms had responded to 
extensive chiropractic care, she still had constant back 
pain.  She indicated that the pain interfered with her sleep, 
occasionally caused stiffness and an inability to stand up 
straight, and was aggravated by heavy lifting.  She reported 
that she was attending school on a full-time basis and 
studying massage therapy.  

The examiner noted that there was no abnormality to 
inspection of the lumbar spine.  He also noted that the 
veteran walked with a slight antalgic limp favoring her left 
leg, which she indicated was due to hip discomfort, rather 
than back problems.  The examiner noted tenderness to gentle 
percussion in the lumbar and sacral areas and tenderness to 
palpation in the lumbosacral paraspinals.  The veteran had 
flexion to 78 degrees, extension to 16 degrees, right lateral 
bending to 43 degrees, and left lateral bending to 32 degrees 
with discomfort provoked at the extreme.  All ranges were 
limited by anticipation of discomfort.  Straight leg raising 
was limited to 90 degrees bilaterally by hamstring tightness.  
On x-rays, there was no evidence of degenerative changes and 
minimal dextroscoliosis.  The examiner diagnosed chronic 
lower back pain, probably mechanical with nothing on 
evaluation too suggest significant disc or nerve root 
involvement.  The examiner concluded that the veteran's back 
symptoms did not appear to be related to any degenerative or 
radicular pathology, and according to notes from 
chiropractors, appeared to be improving.  

During a March 2004 VA spine examination, the veteran 
reported many of the same back symptoms she reported in 
February 2003.  In addition, she indicated that she had 
flare-ups of pain at least once or twice monthly, and that 
during those flare-ups, she was 90 percent incapacitated.  
She was able to go to the bathroom, but could not take a 
shower or cook.  Due to flare-ups, she allegedly left work 
early at least three to four times yearly and had to miss 
work five times yearly.  She reported that she was working 
part time every other weekend in a hospital as a nurse's aid.  
This position required her to lift patients, so she had to be 
careful about properly positioning her body.  The veteran 
indicated that she had never been completely incapacitated to 
the point of requiring bedrest, did not use a back brace or 
any other assistive device, and had no systemic symptoms or 
bladder or bowel dysfunction associated with her back 
disability.  The veteran noted that she tried to walk at 
least one mile on her days off and felt much better when she 
was moving.  She also noted that, other than during flare-
ups, her back pain did not interfere with her activities of 
daily living. 

The examiner noted that the veteran was exquisitely tender in 
the lumbosacral area and over the ilio and lumbar areas.  
There was no evidence of muscle spasm.  The veteran had 
flexion to 85 degrees (on repetition, the pain increased and 
reduced the range of motion by 5 degrees), hyperextension to 
16 degrees, lateral bending bilaterally to 30 degrees, and 
rotation bilaterally to 20 degrees.  The examiner indicated 
that flexion was normally to 90 degrees, extension was 
normally to 30 degrees, and rotation was normally to 45 
degrees.  The veteran had moderate discomfort on all of these 
maneuvers, especially with flexion, extension and lateral 
bending to the right.  The examiner noted that the veteran 
walked with a somewhat antalgic gait and favored her left leg 
reportedly because of her low back condition.  Straight leg 
raising was limited to 90 degrees bilaterally and was 
negative for any sciatic symptoms.  The examiner also noted 
that there were no localizing neurological findings in the 
lower extremities.  The examiner diagnosed mechanical low 
back strain and indicated that he would class this as a 
myofascial pain syndrome. 

The above evidence establishes that the veteran's service-
connected low back disability causes constant pain and 
occasional tenderness, swelling, decreased range of motion 
and immobility, but has never manifested as ankylosis, 
unfavorable or otherwise.  Accordingly, an evaluation in 
excess of 40 percent may not be assigned pursuant to the 
former or revised criteria based on a showing of ankylosis.  
Moreover, because a physician has indicated that the 
veteran's low back disability does not involve disc or nerve 
root involvement, an evaluation in excess of 40 percent may 
not be assigned under the former or revised criteria for 
rating intervertebral disc syndrome or any other disorder 
affecting the nerves.

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's low back disability.  
The record does not show that this disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation).  Rather, according 
to the veteran, in a one-year period, her disability causes 
her to miss work or leave work early less than ten days.  The 
record also does not show that this disability has 
necessitated frequent periods of hospitalization, or that it 
otherwise renders impracticable the application of the 
regular schedular standards so as to warrant assignment of an 
extra-schedular evaluation.  Rather, according to the 
veteran, she has only received outpatient chiropractic 
treatment for her back and has never undergone back surgery.  
In the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2003).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Based on the foregoing, the Board concludes that the criteria 
for entitlement to an evaluation in excess of 40 percent for 
chronic lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5295 (2002); 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)); 68 Fed. Reg. 51,443 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243). The evidence is not in relative equipoise; 
therefore, the veteran may not be afforded the benefit of the 
doubt in the resolution of this claim.  Rather, as the 
preponderance of the evidence is against the claim, it must 
be denied. 


ORDER

Service connection for a left shoulder disorder is denied.

An evaluation in excess of 40 percent for chronic lumbosacral 
strain is denied.



	                        
____________________________________________
	John E.Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



